Name: Commission Regulation (EEC) No 1096/89 of 27 April 1989 amending Regulation (EEC) No 2209/87 and (EEC) No 2319/88 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages for the periods 1987/88 and 1988/89
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  trade policy;  Europe
 Date Published: nan

 No L 116/ 18 Official Journal of the European Communities 28 . 4. 89 COMMISSION REGULATION (EEC) No 1096/89 of 27 April 1989 amending Regulation (EEC) No 2209/87 and (EEC) No 2319/88 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages for the periods 1987/88 and 1988/89 way of an exception, of new contracts concluded during the 1987/88 marketing year, which were accordingly not notified in June 1988 at the time of the annual determi ­ nation of the coefficients ; Whereas these coefficients should be determined anew om the basis of corrected data ; whereas Regulation (EEC) No 2209/87 and (EEC) No 2319/88 should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas by Regulation (EEC) No 2209/87 (4) and (EEC) No 2319/88 (^ the Commission fixed the coefficients applicable to cereals exported in the form of Irish whiskey for the periods 1 July 1987 to 30 June 1988 and 1 July 1988 to 30 June 1989 respectively ; Whereas the coefficients on the quantities of Irish whiskey marketed and exported during the reference periods have turned out to be inaccurate as a result of a number of errors ; Whereas these errors should be corrected ; whereas, when these corrections are made, account should be taken, by HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 2209/87 and (EEC) No 2319/88 are hereby replaced by Annexes I and II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. V) OJ No L 121 , 5. 5. 1981 , p. 3. ( «) OJ No L 204, 25. 7 . 1987, p. 36. 0 OJ No L 201 , 27. 7. 1988, p. 99, as corrected by OJ No L 210, 3 . 8 . 1988 , p. 27 . 28 . 4. 89 Official Journal of the European Communities No L 116/19 ANNEX I Regulation (EEC) No 2209/87 ANNEX Coefficients applicable in Ireland \ Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A \ ( 1 ) (2) 1 July 1987 to 30 June 1988 0,132 0,274 (') Including barley processed into malt. ANNEX II Regulation (EEC) No 2319/88 ANNEX Coefficients applicable in Irland Coefficient applicable Period of application to barley used for the manufacture of Irish whiskey, category B (') to cereals used for the manufacture of Irish whiskey, category A 0 ) (2) 1 July 1988 to 30 June 1989 0,311 0,425 (') Including barley processed into malt .